 


110 HRES 1210 IH: Supporting the designation of Destination ImagiNation Week.
U.S. House of Representatives
2008-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS
2d Session
H. RES. 1210 
IN THE HOUSE OF REPRESENTATIVES 
 
May 20, 2008 
Mr. Ross submitted the following resolution; which was referred to the Committee on Education and Labor
 
RESOLUTION 
Supporting the designation of Destination ImagiNation Week. 
 
 
Whereas the Board of Trustees of Destination ImagiNation has declared the week beginning on May 19, 2008, to be Destination ImagiNation Week; 
Whereas the future of our national workforce depends on developing students with strong skills in creative and critical thinking, teamwork, time management, and problem solving;  
Whereas Destination ImagiNation is a community-based, school-friendly program dedicated to promoting these critical life skills; 
Whereas Destination ImagiNation gives children a place to learn how to apply their individual knowledge and skills to solve challenges as they work cooperatively within a team, pushing the limits of their imaginations;  
Whereas the vision of Destination ImagiNation is to provide a positive and friendly environment in which participants can explore their own unlimited creativity and take creative risks in competition with themselves, rather than with others; 
Whereas Destination ImagiNation was developed by parents, teachers, team managers (people who coach teams), appraisers (people who evaluate team solutions), regional directors, affiliate directors, and others who have the desire to help create the best possible creative, problem-solving program for teams of up to 7 students; 
Whereas Destination ImagiNation offers a wide range of challenges for participants, including programs that focus on the performing and visual arts, geography, and writing; 
Whereas each challenge offers students the chance to develop group projects that rely upon creativity to make the subject matter come to life; 
Whereas Destination ImagiNation has operated as a nonprofit, volunteer driven organization providing some 5,000,000 students with the skills needed to be successful; 
Whereas Destination ImagiNation is the world’s largest creativity, teamwork, and problem solving program with approximately 250,000 participants and 35,000 volunteers from 50 States and over 40 countries; 
Whereas approximately 150,000 students in the United States, ages 4 to 20, will participate in statewide competitions this spring; and 
Whereas 19,000 people from around the world will gather at the University of Tennessee to celebrate the Annual Global Finals Competition from May 21–24: Now, therefore, be it 
 
That the House of Representatives— 
(1)recognizes and honors the teachers, schools, and volunteers that participate in Destination ImagiNation on a consistent and recurring basis and who, through their actions, contribute not only to the education of the students but also to the future of the country; 
(2)acknowledges the students who participate in Destination ImagiNation for their understanding that learning is a lifelong process beginning at the earliest ages and continuing throughout adulthood; 
(3)commends the students who participate in Destination ImagiNation for their dedication to continually developing their problem solving, critical thinking, teamwork, and time management skills; 
(4)encourages more teachers and schools to participate in Destination ImagiNation, thereby giving more students the opportunity to develop these critical skills; and 
(5)supports the designation of Destination ImagiNation Week. 
 
